Citation Nr: 1037167	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  09-48 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUE

Entitlement to a higher level of special monthly compensation 
based on aid and attendance. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from July 1970 to November 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 RO decision, which denied a claim for 
entitlement to a higher level of special monthly compensation 
based on aid and attendance criteria.  

The Board notes that the Veteran also properly appealed the issue 
of entitlement to an increased evaluation for service-connected 
posttraumatic stress disorder (PTSD).  However, in a January 2008 
statement, the Veteran indicated that he wished to withdraw the 
appeal of this issue.  As such, the issue of entitlement to an 
increased evaluation for service-connected PTSD is no longer on 
appeal before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran is seeking entitlement to a higher level of special 
monthly compensation based on aid and attendance.  After a 
thorough review of the Veteran's claims folders, the Board has 
determined that additional development is necessary prior to the 
adjudication of this claim.  

The Board notes that a statement of the case (SOC) was issued in 
November 2009, which addressed the issue of entitlement to a 
higher level of special monthly compensation based on aid and 
attendance.  This SOC was the last adjudication of this claim.  
In December 2009, the Veteran a submitted statement, in which he 
indicated that he was submitting supporting evidence for his 
appeal regarding aid and attendance.  He further indicated that 
he was attaching a copy of his latest ECG that clearly shows his 
heart condition has gotten worse.  Attached to this statement was 
an ECG from December 14, 2009, along with three other ECGs. While 
the other three ECGs were dated prior to the November 2009 SOC, 
the December 14, 2009, ECG was clearly not of record prior to the 
SOC.  

According to pertinent regulatory criteria, a supplemental 
statement of the case (SSOC) will be issued and furnished to a 
Veteran and his or her representative, following the receipt of 
additional pertinent evidence after a SOC or the most recent SSOC 
has been issued and before the appeal is certified and 
transferred to the Board.  38 C.F.R. § 19.37(a) (2009).   
Additionally, there is no indication that the Veteran wished to 
waive review by the agency of original jurisdiction.  See 38 
C.F.R. §§ 19.37, 20.1304 (2009).  As such, it is incumbent upon 
the RO through the AMC to review the evidence and issue an 
appropriate SSOC.

Additionally, the Board will take this opportunity to conduct 
additional development deemed necessary.  Specifically, under the 
Veterans Claims Assistance Act of 2000 (VCAA), when VA receives a 
complete or substantially complete application for benefits, it 
is required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims held that VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  

The Veteran was afforded VCAA notice in March 2008.  This letter 
informed the Veteran of the requirements for establishing 
entitlement to aid and attendance.  This letter did not, however, 
provide the requirements for establishing entitlement to a higher 
level of special monthly compensation based on aid and 
attendance.  Therefore, upon remand, the Veteran should be given 
proper notice of the requirements for establishing entitlement to 
a higher level of special monthly compensation based on aid and 
attendance.  

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with appropriate 
notice of VA's duties to notify and to 
assist.  Particularly, the Veteran should 
be properly notified of how to 
substantiate a claim for entitlement to a 
higher level of special monthly 
compensation based on aid and attendance. 

2.	Then, readjudicate the Veteran's claim for 
entitlement to a higher level of special 
monthly compensation based on aid and 
attendance.  In particular, review all the 
evidence that was submitted since the 
November 2009 SOC.  If the benefit sought 
on appeal remains denied, issue an SSOC, 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  After the 
Veteran and his representative have been 
given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).











This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


